
	
		II
		Calendar No. 463
		111th CONGRESS
		2d Session
		S. 3588
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2010
			Mr. Vitter (for himself,
			 Mr. Cornyn, and Mr. Wicker) introduced the following bill; which was
			 read the first time
		
		
			July 15, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To limit the moratorium on certain permitting and
		  drilling activities issued by the Secretary of the Interior, and for other
		  purposes.
	
	
		1.Limitation on moratorium on
			 certain permitting and drilling activities
			(a)In
			 generalThe moratorium set
			 forth in the decision memorandum of the Secretary of the Interior entitled
			 Decision memorandum regarding the suspension of certain offshore
			 permitting and drilling activities on the Outer Continental Shelf and
			 dated July 12, 2010, and any suspension of operations issued in connection with
			 the moratorium, shall not apply to an applicant for a permit to drill if the
			 Secretary determines that the applicant—
				(1)has complied with the notice entitled
			 “National Notice to Lessees and Operators of Federal Oil and Gas Leases, Outer
			 Continental Shelf (OCS)” dated June 8, 2010 (NTL No. 2010–N05) and the notice
			 entitled “National Notice to Lessees and Operators of Federal Oil and Gas
			 Leases, Outer Continental Shelf (OCS)” dated June 18, 2010 (NTL No. 2010–N06);
			 and
				(2)has completed all required safety
			 inspections.
				(b)Determination
			 on permitNot later than 30 days after the date on which the
			 Secretary makes a determination that an applicant has complied with paragraphs
			 (1) and (2) of subsection (a), the Secretary shall make a determination on
			 whether to issue the permit.
			
	
		July 15, 2010
		Read the second time and placed on the
		  calendar
	
